264 F.2d 671
LIBERTY MUTUAL INSURANCE COMPANY, Plaintiff-Respondent,v.STANDARD ACCIDENT INSURANCE COMPANY, Defendant-Appellant.
No. 213, Docket 25412.
United States Court of Appeals Second Circuit.
Argued March 5, 1959.Decided April 2, 1959.

Philip Hoffer, New York City (George T. Nicholson, New York, N.Y., on the brief), for defendant-appellant.
John Nielsen, New York City (John P. Smith, New York City, on the brief), for plaintiff-respondent.
Before MEDINA and HINCKS, Circuit Judges, and MATHES, District Judge.1
PER CURIAM.


1
Affirmed on the opinion below, D.C., 164 F. Supp. 261.



1
 United States District Judge for the Southern District of California sitting by designation